DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. Applicant argues that the Takei reference teaches the advantages of the specific monofunctional monomers thereof, and that the examiner has failed to explain why one of ordinary skill in the art would have been led to create and use an unknown compound, in view of the teachings of perfectly suitable existing compounds in the cited references, and that the purported rationale for modifying the cited references is specious.
Is the test for obvious why one of ordinary skill in the art would have been led to make the claimed invention? No, it is why the claimed invention would have been obvious to one of ordinary skill in the art.
Does the Takei reference teach the advantage of the specific monofunctional siloxane monomers thereof? Yes; the examiner does not contest this. However, this is also in context of the Takei’s specific monofunctional siloxane monomers in combination with Takei’s specific polyfunctional monomers.
Because the Takei reference provides a scientific rationale for why the inclusion of a monofunctional siloxane monomer with a polyfunctional siloxane monomer leads to the desired behavior (e.g. amount of cross-linking), it immediately informs one of ordinary skill in the art that such an effect is a function of the presence of a monofunctional monomer in general, when added to a polyfunctional monomer.
In general, Takei’s monofunctional monomers are structurally similar to Takei’s polyfunctional monomers, in that siloxane groups are alkyl-substituted. Such a teaching behooves one of ordinary skill in the art to consider the structural characteristics of Moro’s polyfunctional monomers, and consider what structural characteristics would be incorporated into a corresponding monofunctional monomer.
For any of Moro’s polyfunctional monomers (and indeed, for the specific polyfunctional monomers), one of ordinary skill in the art can immediately envision the corresponding monofunctional monomer, by replacing the acrylate group with a non-acrylate-bearing-group, such as a methyl group, which is the corresponding terminal group in Takei, and also the alkyl group present on the terminal silyl group of Moro.

The declaration under 37 CFR 1.132 filed 05/11/2021 is insufficient to overcome the rejection as set forth in the last Office action because:  
Arguments are not commensurate in scope with claimed invention; allegations of unexpected results, including modulus and plasma etching rely of specific weight percentages of specific compounds. Even claims which recite wt% ranges, such as claim 8, recite wt% ranges much broader than used in the specific examples, and there is no claim that recites specific wt% ranges together with specific compounds.
The examiner does not contest that a direct comparison of Supplementary Examples 1 and Supplementary Examples 2 shows the aryl compounds exhibit lower Modulus for a given weight %, but again, the allegations of unexpected results rely of specific weight percentages of specific compounds. Even if claim 3 does appear to claim the specific monofunctional siloxane monomers in combination with the specific polyfunctional siloxane monomers, it is silent on the weight percentages. 
The combination of Moro and Takei suggests that when a mix of monofunctional siloxane monomer and polyfunctional siloxane monomer are present, as compared to only a polyfunctional siloxane monomer, the modulus is decreased. Is there a direct comparison that compares (A), (B), and (C) to (A), (B), (C), and (D), holding the total siloxane wt% constant? No, there is only Reference Example 1. In Examples 1-5, and Supplementary Examples 1-2, compared to Reference Example 1, the (A) non-silicone polyfunctional monomer is replaced with (D) silicone-containing monofunctional monomer, precluding a true “holding all else equal” comparison, i.e. a comparison that compares (A), (B), and (C) to (A), (B), (C), and (D), holding the wt% of (B)+(D) constant (e.g. the polyfunctional siloxane monomer is replaced by a mix of monofunctional siloxane monomer and polyfunctional siloxane monomer, the modification suggested by Takei).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US-9837633-B2 in view of Takei, et al., JP-2008210845-A and/or further in view of US-20120125431-A1 and/or further in view of Liu, et al., US-20150056757-A1.
Rejection mirrors the 35 USC §103 rejections, below, starting from identical compounds.

Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US-8947510-B2 in view of Takei, et al., JP-2008210845-A and/or further in view of US-20120125431-A1 and/or further in view of Liu, et al., US-20150056757-A1.
Rejection mirrors the 35 USC §103 rejections, below.

Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US-10319946-B2 in view of Takei, et al., JP-2008210845-A and/or further in view of US-20120125431-A1 and/or further in view of Liu, et al., US-20150056757-A1.
Rejection mirrors the 35 USC §103 rejections, below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moro, et al., US-20150252125-A1, in view of Takei, et al., JP-2008210845-A.

Claim 1. Moro teaches a composition for encapsulation of an organic light emitting device (see ¶¶50-55, ¶¶60-63 re: general disclosure, ¶¶82-92 and Examples @ Table 2 re: specific examples), comprising:
(A) a non-silicone-based photocurable polyfunctional monomer (in general, difunctional acrylate and/or trifunctional acrylate; in specific examples, dodecyl methacrylate and/or trimethylol propane triacrylate);
(B) a silicone-based photocurable polyfunctional monomer (in general, compound of Formula 1, including Formula 2a, 2b, 3a, 3b; in specific examples, compound of formula 2a);
(C) a non-silicone-based photocurable monofunctional monomer (in general, monofunctional acrylate; in specific examples, lauryl acrylate);
and an initiator (in general, polymerization initiator; in specific examples, photoinitiator),
wherein the silicone-based photocurable polyfunctional monomer is represented by claimed Formula 1 (any of siloxanes of 2a, 2b, 3a, or 3b; Formula 2a is shown below, and claim mapping is done for this compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


where in Formula 1, R1 and R2 are each independently an unsubstituted C3 alkylene group
X1, X2, X5, X6 and one of X3 and X4 are each an unsubstituted C1 alkyl group, X4 are each an unsubstituted C6 aryl group,
R3 and R4 are each independently hydrogen, and n is an integer equal to 1. 
Moro does not teach the composition for encapsulation of an organic light emitting device comprising: (D) a silicone-based photocurable monofunctional monomer.
Takei teaches a sealing material composition for encapsulation of light-emitting elements; while Takei does not teach (A) a non-silicone-based photocurable polyfunctional monomer; or (C) a non-silicone-based photocurable monofunctional monomer; in the composition, Takei teaches a composition (see ¶¶99-107 and Table 1) comprising:
(B) a silicone-based photocurable polyfunctional monomer (radically polymerizable compounds 1 or 2, which are methacryl modified silicones; see ¶¶105);
(D) a silicone-based photocurable monofunctional monomer (siloxane compound 1 or 2; see ¶¶105),
And (E) an initiator (Thermal radical polymerization initiator or photo-radical polymerization initiator)
Takei notes that Comparative Example 1, which lacks (B) a silicone-based photocurable polyfunctional monomer, is highly viscous (see ¶106; highly viscous implies low modulus, because there’s no cross-linking), and Comparative Example 2, which lacks (D) a silicone-based photocurable monofunctional monomer, leads to the occurrence of cracks (see ¶106; in light of Comparative Example 1, this implies that Comparative Example 2 is relatively hard and has a high modulus, because there’s maybe excessive cross-linking). This, of course, makes sense, as the ratio of (B) the silicone-based photocurable polyfunctional monomer to (D) a silicone-based photocurable monofunctional monomer controls relative amount of cross-linking (see ¶¶57-61 and Fig. 13). Therefore, Takei suggests that, for a given amount of siloxane, the addition of (D) a silicone-based photocurable monofunctional monomer to (B) a silicone-based photocurable polyfunctional monomer decreases the modulus by decreasing the degree of cross-linking.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add (D) a silicone-based photocurable monofunctional monomer to any of Moro’s compositions in order to decrease the modulus / prevent cracks from occurring.
Modified Moro does not explicitly teach (D) the silicone-based photocurable monofunctional monomer comprises a compound represented by one of the claimed Formulae.
However, Moro teaches (B) the silicone-based photocurable monofunctional monomer comprises a compound represented by prior art Formula 1 (see ¶8). If one of ordinary skill in the art were to make a corresponding monofunctional monomer of Moro’s polyfunctional monomer, this would entail replacing one of Y1−R1 and Y2−R2 with a corresponding terminal group (guidance suggested by Takei’s formula 8, which, in a specific instance, replaces an acrylate group with methyl). Moro additionally teaches (B) the silicone-based photocurable monofunctional monomer may comprise a compound represented by prior art Formula 3b (see ¶13), which suggests methyl is a suitable terminal group. Thus, if one were to make the corresponding monofunctional monomer of Moro’s polyfunctional monomer using the guidance suggested by Takei, this suggests replacement of one of Y1−R1 and Y2−R2 with a methyl group, leading to claimed Formula 13:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have (D) the silicone-based photocurable monofunctional monomer comprises a compound represented by claimed Formula 13, as this is the corresponding silicone-based photocurable monofunctional monomer of Moro’s silicone-based photocurable polyfunctional monomer.
Additionally, see responses to 35 USC §103 rejections, above.

Claim 2. Modified Moro teaches or suggests the composition according to claim 1, wherein, in Formula 1,
R1 and R2 are each independently an unsubstituted C3 alkylene group
X1, X2, X5, and X6 are each independently an unsubstituted C1 alkyl group, X3, X4 are each an unsubstituted C6 aryl group,
R3 and R4 are each independently hydrogen,
and n is an integer equal to 1. 

Claim 3. Modified Moro teaches or suggests the composition according to claim 1, wherein the (B) silicone-based photocurable polyfunctional monomer is represented by one of Formulae 3 to 5 or 9 (see Formulae 2 to 3 of ¶¶61-62, as well as specific examples 2a to 2b and 3a to 3b).

Claim 4. Modified Moro teaches or suggests the composition according to claim 1, wherein the (A) non-silicone-based photocurable polyfunctional monomer is represented by Formula 2:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


where in Formula 2, R3 and R4 are each independently a methyl group,
and R5 is an unsubstituted C12 alkylene group. 

Claim 8. Modified Moro teaches or suggests the composition according to claim 1, comprising:
95.5 wt% of the monomer mixture, including:
about 5 to 30 mol% in general, or 10 mol% in specific examples, of monofunctional acrylate (see ¶55, ¶¶60-63, which falls within the claimed range of “about 5 wt% to about 50 wt% of the non-silicone-based photocurable monofunctional monomer” when calculated using specific examples),
about 25 to 75 mol% in general, or 60 mol% or 30 mol% in specific examples, of polyfunctional acrylate, including a mix of difunctional and trifunctional acrylate, or 20 to 70 mol%, or 60 mol% of difunctional acrylate (see ¶54 and ¶¶60-63, which falls within the claimed range of “about 10 wt% to about 50 wt% of the non-silicone-based photocurable polyfunctional monomer” when calculated using specific examples),
about 20-70 mol% in general, or 51.6 mol% or 30 mol% in specific examples of the siloxane monomer (see ¶50, ¶¶60-63, which falls within the claimed range of “about 20 wt% to about 70 wt% of the silicone-based photocurable polyfunctional monomer” when calculated using specific examples),
2 to 10 wt% in general, or 4.5 wt% in specific examples of the initiator (see ¶¶59-63, which falls within the claimed range of about 1 wt% to about 10 wt% of the initiator, based on the total weight).
However, Moro does not teach about 1 wt % to about 50 wt % of the silicone-based photocurable monofunctional monomer, as Moro does not include this component.
However, Takei teaches that the composition can be optimized to have no tack and excellent moldability, compared to compositions which are too soft or too hard (see ¶106, as well as ¶56). In specific examples, Takei suggests that the preferred composition is about 50 parts by mass of the radical polymerizable compound to 100 parts by mass of the siloxane compound. Thus, Takei suggests (B) and (D) are present by mass in similar quantities.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the composition of the silicone-based photocurable monofunctional monomer to be about 1 wt % to about 50 wt % in order to achieve the desired hardness, tack, and moldability.

Claim 11. Modified Moro teaches or suggests an organic light emitting display (see Fig. 2 and ¶73), comprising:
an organic light emitting device (160);
and a barrier stack (100) formed on the organic light emitting device and comprising an inorganic barrier layer and an organic barrier layer (including barrier layer 130 including oxide, and decoupling layer 110 including polymer; see ¶73), 
wherein the organic barrier layer is formed of the composition for encapsulation of an organic light emitting device according to claim 1 (per modification in the rejection of claim 1, above). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moro, et al., US-20150252125-A1, in view of Takei, et al., JP-2008210845-A, as applied to claim 1, above, and further in view of Oizumi, et al., US-20120125431-A1.

Claim 5. Modified Moro teaches or suggests the composition according to claim 1, wherein the (C) non-silicone-based photocurable monofunctional monomer comprises an aromatic mono(meth)acrylate. Instead, Moro teaches lauryl (meth) acrylate.
Oizumi teaches a device having a barrier stack comprising an inorganic barrier layer and a polymer layer (see ¶¶121-123). Oizumi further teaches the polymer layer may include a multiple monomers, including acrylate monomers, which may include monofunctional monomers and polyfunctional monomers; the monofunctional monomers may include aliphatic or aromatic acrylate monomers (see ¶143).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have the non-silicone-based photocurable monofunctional monomer comprises an aromatic mono(meth)acrylate instead of an aliphatic mono(meth)acrylate, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moro, et al., US-20150252125-A1, in view of Takei, et al., JP-2008210845-A, as applied to claims 1 and 11, above, and further in view of Liu, et al., US-20150056757-A1.

Claim 9. Modified Moro teaches or suggests the composition according to claim 1, but not further comprising a heat stabilizer. 
Liu teaches a curable barrier encapsulants; barrier encapslants may include a thermal stabilizer (see ¶58; N.B. providing thermal stability suggested by class of material).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a thermal (heat) stabilizer in order to add thermal stability.

Claim 10. Modified Moro teaches or suggests the composition according to claim 9, but not explicitly wherein the heat stabilizer is present in an amount of about 0.01 ppm to about 2,000 ppm based on the total weight of (A), (B), (C), (D), and (E). 
However, Liu suggests the thermal stabilizer may be present in about 0.5 to 100000 ppm based on the total weight of the encapsulant (see ¶58).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the heat stabilizer be present in an amount from about 0.5 to about 2000 ppm based on the total weight of (A), (B), (C), (D), and (E), as overlapping ranges are prima facie evidence of obviousness, and it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range corresponding to the claimed range. See MPEP §2144.05.

Claim 12. Modified Moro teaches or suggests the organic light emitting display according to claim 11, but not explicitly wherein the organic barrier layer has a modulus of about 6.5 GPa or less.
However, Takei teaches that the composition can be optimized to have no tack and excellent moldability, compared to compositions which are too soft or too hard (see ¶106). 
Liu teaches a lower modulus can be useful as electronic devices demand higher flexibility, and teaches values below 6.5 GPa are suitable for this purpose (see ¶75).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the organic barrier layer have a modulus of about 6.5 GPa or less the modulus of the encapsulant layer in order to allow flexibility.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding compounds of Formulae 15-16, there is no prior art teaching or suggesting such compounds.
Regarding compounds of Formula 17, there is prior art teaching or suggesting such compounds, e.g., US-5066751-A, US-20030236375-A1, US-20060057222-A1, however, the context is photoresists, polymers for contact lenses and corneal inlays, and drug-delivery, respectively, and there is no reference teaching or suggesting these compounds for encapsulation in general, nor specifically for encapsulation of organic light-emitting elements. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE-102009003223-A1 teaches that monofunctional acrylates increase the flexibility when added to polyfunctional acrylates. This appears to be pretty well-established in the art as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721